Appeal by the State of New York from a judgment of the Court of Claims for damages alleged to have been caused by certain drainage facilities constructed and maintained by it in connection with a State highway in the Town of Colonie known as Route 9. Claimant, a country club, has owned and operated for many years a private golf course abutting the public highway, the contour of which sloped generally to the east. Since 1928 the State has maintained a culvert placed under the public highway which drained surface water from its sides and the adjacent upland on the west and discharged it upon claimant’s bordering land. About 1931 claimant noted wetness in the vicinity of the fairway of the hole of the course nearest the culvert to alleviate which it ran an underground drainpipe from a point in the nearby rough easterly and downgrade to an outlet located somewhat beyond the fairway of the course’s 11th hole. In 1947 the club sold a parcel of land immediately opposite the culvert. Under the house thereafter constructed thereon a drainpipe was laid connecting the State’s culvert with the open intake of claimant’s existing pipe. This resulted in tripling the flow of the water and the deposit of debris of various kinds upon claimant’s property in the vicinity of the outlet of its drain. The record does not disclose the identity of the person who installed the connecting main but it seems to be agreed that neither the State nor the claimant did so. On March 5, 1956 following a heavy rainstorm a section of claimant’s pipe broke due in the opinion of an expert witness to hydrostatic pressure generated by a plug in the line and caused damages in the stipulated amount of $2,813.95. The State seeks to escape liability principally upon the contention *1023that there was no evidence to associate its employees with the laying of the pipe linking its culvert and catch basin with claimant’s drainage system. We think this position untenable. It is undisputed that for many years prior to 1956 the State had actual knowledge that the connection had been installed and that thereby it was collecting surface water from the highway and discharging it by means of an artificial channel upon the lands of claimant. In these circumstances the law would impose legal responsibility for the resulting damages upon an individual and the Slate has no greater immunity. (Noonan v. City of Albany, 79 N. Y. 470; Kerhonkson Lodge v. State of New York, 4 A D 2d 575; McCormick v. State of New York, 289 N. Y. 572.) Judgment affirmed, with